Name: Council Regulation (EC) NoÃ 511/2006 of 27 March 2006 amending Regulation (EC) NoÃ 1531/2002 imposing a definitive anti-dumping duty on imports of colour television receivers originating, inter alia , in the People's Republic of China
 Type: Regulation
 Subject Matter: competition;  Asia and Oceania;  communications
 Date Published: nan

 31.3.2006 EN Official Journal of the European Union L 93/26 COUNCIL REGULATION (EC) No 511/2006 of 27 March 2006 amending Regulation (EC) No 1531/2002 imposing a definitive anti-dumping duty on imports of colour television receivers originating, inter alia, in the People's Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 8 and 9 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) In August 2002, by Regulation (EC) No 1531/2002 (2), the Council imposed a definitive anti-dumping duty on imports of colour television receivers (the product concerned) originating, inter alia, in the People's Republic of China (the PRC). (2) In parallel, the Commission, by Decision 2002/683/EC (3), accepted a joint undertaking (the undertaking) offered by Haier Electrical Appliances Corp. Ltd, Hisense Import & Export Co. Ltd, Konka Group Co. Ltd, Sichuan Changhong Electric Co. Ltd, Skyworth Multimedia International (Shenzen) Co. Ltd, TCL King Electrical Appliances (Hui Zhou) Co. Ltd and Xiamen Overseas Chinese Electronic Co. Ltd, (the Companies) in conjunction with the China Chamber of Commerce for Import and Export of Machinery and Electronics Products (CCCME). (3) As a result, imports into the Community of the product concerned of PRC origin, produced by the Companies, and of a type covered by the undertaking (the product covered by the undertaking), were exempt from the definitive anti-dumping duties. B. FAILURE TO COMPLY WITH THE UNDERTAKING (4) The undertaking offered by the Companies obliges them to, inter alia, export the product covered by the undertaking to the first independent customer in the Community at, or above, certain minimum import price levels (MIPs) and to respect certain quantitative ceilings laid down in the undertaking. These price levels and ceilings eliminate the injurious effects of dumping. (5) For the purposes of ensuring compliance with the undertaking, CCCME and the Companies also agreed to provide all information considered necessary by the Commission and to allow on-the-spot verification visits at their premises in order to verify the accuracy and veracity of data submitted in the said quarterly reports. (6) As noted in recital 239 of Regulation (EC) No 1531/2002, the undertaking specifically provides that a breach by any of the Companies or the CCCME shall be considered as a breach of the undertaking by all signatories. Failure to cooperate with the European Commission in monitoring the undertaking is considered as a breach of the undertaking. (7) In this regard, the Commission requested to carry out on-the-spot verification visits at the premises of CCCME and of the two companies with the largest reported volume of sales of the product concerned, namely Xiamen Overseas Chinese Electronic Co. Ltd and Konka Group Co. Ltd. The Commission sent pre-verification letters to CCCME, Xiamen Overseas Chinese Electronic Co. Ltd and Konka Group Co. Ltd with an indication of the dates for the on-the-spot verification. The CCCME and Xiamen Overseas Chinese Electronic Co. Ltd confirmed the acceptance of the on-the-spot verification visit requested by the Commission. However, Konka Group Co. Ltd refused to accept an on-the-spot verification visit, thereby breaching the undertaking. (8) Commission Decision 2006/258/EC (4) sets out in more detail the nature of the breach found. (9) In view of the breach, acceptance of the undertaking offered by the Companies in conjunction with the CCCME has been withdrawn by Decision No 2006/258/EC. A definitive anti-dumping duty should therefore be imposed forthwith on imports of the product concerned exported to the Community by the companies concerned. (10) In accordance with Article 8(9) of the basic Regulation, the rate of the anti-dumping duty must be established on the basis of the facts established within the context of the investigation which led to the undertaking. As the investigation in question was concluded by a final determination as to dumping and resulting injury by Regulation (EC) No 1531/2002, it is considered appropriate that the definitive anti-dumping rate be set at the level and in the form imposed by that Regulation, namely 44,6 % of the net, cif free-at-Community-frontier price, before duty. C. AMENDMENT TO REGULATION (EC) No 1531/2002 (11) In view of the above, Regulation (EC) No 1531/2002 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1531/2002 is hereby amended as follows: 1. Article 3, Annex I and Annex II shall be repealed; 2. Articles 4 and 5 shall become Articles 3 and 4 respectively. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2006. For the Council The President H. GORBACH (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 231, 29.8.2002, p. 1. (3) OJ L 231, 29.8.2002, p. 42. (4) See page 63 of this Official Journal.